Citation Nr: 9924992	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for stroke as secondary to 
service-connected psychoneurosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward A. Walls, Associate Counsel



INTRODUCTION

The veteran has active service from September 1942 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The veteran has presented no competent medical evidence 
linking his stroke with his service-connected psychoneurosis.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
stroke as secondary to service-connected psychoneurosis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran claims that his service-connected psychoneurosis 
caused him to have a stroke.  Rating decisions of record 
confirm that the veteran has been service connected for 
psychoneurosis since 1947.  Outpatient treatment records from 
a VA Medical Center in Oklahoma City confirm that the veteran 
had a stroke sometime prior to February 1997.  The record 
does not, however, demonstrate a relationship between the 
veteran's service-connected psychoneurosis and his stroke.  
In October 1997, a VA examiner mentioned the veteran's 
history of a stroke and evaluated the severity of the 
veteran's psychoneurosis, but he did not offer an opinion on 
the etiology of the stroke.  The veteran has not reported 
that there are outstanding records that demonstrate a 
connection between his stoke and his service-connected 
psychoneurosis.

The Board notes that the veteran's contentions are the only 
evidence linking the stroke with the service-connected 
psychoneurosis.  The veteran, however, is a layperson with no 
medical training or expertise, and his contentions by 
themselves do not constitute competent medical evidence of a 
nexus between the stroke and his service-connected 
psychoneurosis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  In the absence of competent medical evidence 
establishing the necessary link, the claim of entitlement to 
service connection for stroke as secondary to service-
connected psychoneurosis is not well grounded.

The veteran has asked that VA obtain a medical opinion from 
his primary physician at the VA medical center in Oklahoma 
City.  However, because the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection, VA is under no duty to assist 
him in developing the facts pertinent to his claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded.  As such, there is no additional duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.


ORDER

Entitlement to service connection for stroke as secondary to 
service-connected psychoneurosis is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

